DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey (US 7,167,159).
Bailey discloses a control stick assembly comprising: a control stick (13) including a body (17) and an extension (15) which is wider than the body (17) and is defined by extension outer dimensions (see Fig 1); and a control stick cap (11) including a recess (unnumbered recess in 11, see Fig 1) with a first portion (see Appendix) and a second portion (see Appendix) that is wider than the first portion (see Appendix) and is defined by inner dimensions (see Fig 1); the control stick cap (11) movable relative to the control stick (13) between an uninstalled position wherein the inner dimensions are the same as the extension outer dimensions and an installed position wherein the body (17) is located in the first portion (see Appendix) and the extension (15) is located in the second portion (see Appendix).
Re claim 10, the control stick cap (11) is defined by cap outer dimensions when in the uninstalled position and is also defined by the cap outer dimensions when in the installed position (see Fig 1).
Re claim 11, in the installed position the inner dimensions are the same as the outer dimensions (see Fig 1).
Re claim 12, the second portion (see Appendix) of the recess is located farther from an opening (see Appendix) in the control stick cap (11) than the first portion (see Appendix) of the recess, and when the control stick cap (11) is in the installed position the control stick enters the control stick cap through the opening (see Appendix).
Re claim 13, when the control stick cap (11) is in the installed position, walls of the recess are engaged with walls of the control stick (col. 2 line 47- col. 3 line 1).
Re claim 14, Bailey discloses a control stick assembly comprising: a control stick (13) including a body (17) and an extension (15) which is wider than the body (17); and a control stick cap (11) including a recess with a first portion (see Appendix) and a second portion (see Appendix) that is wider than the first portion (see Appendix); the control stick cap (11) movable relative to the control stick (13) between an uninstalled position wherein the control stick cap (11) is defined by cap outer dimensions (see Fig 1) and an installed position wherein the body (17) is located in the first portion (see Appendix) and the extension (15) is located in the second portion (see Appendix) and the control stick cap (11) is defined by the cap outer dimensions (see Fig 1).
Re claim 15, the second portion (see Appendix) is defined by second portion inner dimensions (see Fig 1) when the control stick cap (11) is in the uninstalled position and the second portion (see Appendix) is defined by second portion inner dimensions (see Fig 1) when the control stick cap (11) is in the installed position.
Re claim 16, the second portion (see Appendix) of the recess is located farther from an opening (see Appendix) in the control stick cap (11) than the first portion (see Appendix) of the recess, and when the control stick cap (11) is in the installed position the control stick (13) enters the control stick cap (11) through the opening (see Appendix).
Re claim 17, when the control stick cap (11) is in the installed position, walls of the recess are engaged with walls of the control stick (col. 2 line 47- col. 3 line 1).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656